GREEN FURNITURE CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Green Furniture Co. v. CommissionerDocket No. 14895.United States Board of Tax Appeals14 B.T.A. 508; 1928 BTA LEXIS 2965; November 30, 1928, Promulgated *2965 Samuel Klein, Esq., for the petitioner.  John D. Foley, Esq., for the respondent.  OPINION.  ARUNDELL*508  ARUNDELL: This is a proceeding for the redetermination of deficiencies asserted by the respondent for the years 1919, 1920, and 1921, in the amounts of $2,194.06, $11,401.34, and $3,856.92, respectively.  Four assignments of error are set forth in the petition.  The petitioner was not represented at the hearing, and no evidence was had in its behalf, but prior to the time thereof counsel for the petitioner filed a brief in which the following statement of fact is made: Since the filing of the appeal the facts involved have been agreed upon and the original deficiency of $17,452.32 has been reduced to $12,864.96 as outlined in Commissioner's Statement (SAC-PFC-CWC-BC) the only question at issue is a question of law, namely, whether the unrealized gross profits of a corporation reporting its income on the installment basis is not part of the invested capital of that corporation.  At the hearing counsel for the respondent submitted in evidence a copy of the written recommendations of the Special Advisory Committee to the respondent, together*2966  with a statement showing a recomputation of the deficiencies for the years under consideration, said recommendations and recomputation having been approved by the respondent on October 13, 1927.  The deficiencies shown by the respondent's recomputations are: $3,513.42 for 1919, $8,666.92 for 1920, and $684.62 for 1921.  The lone remaining issue, as set out in petitioner's brief, must be decided adversely to the petitioner in accordance with . The deficiencies are $3,513.42 for 1919, $8,666.92 for 1920, and $684.62 for 1921.  Judgment will be entered for the respondent in these amounts.